                       IN THE UNITED ST ATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA


JOSEPH HENSLEY,                                   )
                           Plaintiff,             )
                                                  )     C.A. No. 18-355 Pittsburgh
                                                  )
                   v.                             )
                                                  )     District Judge Susan Paradise Baxter
JOSEPH TREMPUS, et al,                            )     Magistrate Judge Richard A. Lanzillo
                Defendants.                       )




                                        MEMORANDUM ORDER


        This action was commenced by Plaintiffs filing of a prose civil rights complaint

accompanied by a motion for leave to proceed in forma pauperis ("ifp motion") [ECF No. 1], on

March 19, 2018. This matter was originally referred to the undersigned, then a United States

Magistrate Judge, for all pretrial proceedings.

        On September 14, 2018, the undersigned was sworn in as a United States District Judge.

This case was subsequently reassigned to the undersigned, as presiding judge, and was referred

to newly appointed United States Magistrate Judge Richard A. Lanzillo for report and

recommendation in accordance with the Magistrates Act, 28 U.S.C. § 636(b)(l), and Rules

72.1.3 and 72.1.4 of the Local Rules for Magistrates.

        On November 1, 2018, Plaintiff filed a document entitled "motion for immediate release

to rehab" [ECF No. 26], which is construed as a motion for injunctive relief. In this one sentence

motion, Plaintiff seeks an order releasing him from prison to a rehab center "as SCl's can not

properly treat him .... " (Id.).

        On January 17, 2019, Magistrate Judge Lanzillo issued a Report and Recommendation

("R&R") recommending that Plaintiffs motion for injunctive relief [ECF No. 26] be denied
because Plaintiff seeks relief that is both unrelated to any of the matters raised in the underlying

complaint and not cognizable in an action pursuant to 42 U.S.C. § 1983. [ECF No. 28]. Plaintiff

has since filed timely objections to the R&R that failed to raise any grounds to overcome the

deficiencies recognized by the Magistrate Judge. [ECF No. 29].

       After de nova review of the motion and relevant documents in the case, together with the

report and recommendation and objections thereto, the following order is entered:

         AND NOW, this 27th day of February, 2019;

         IT IS HEREBY ORDERED that Plaintiffs "motion for immediate release to rehab,"

which has been construed as a motion for injunctive relief [ECF No. 26], is DENIED. The report

and recommendation of Magistrate Judge Lanzillo, issued January 17, 2019 [ECF No. 28], is

adopted as the opinion of the court.




                                                        J~~'-~~
                                                        SUSAN PARADISE BAXTER
                                                        United States District Judge


cc:      The Honorable Richard A. Lanzillo
         U.S. Magistrate Judge
